By the Court, Savage, C. J.
The bond of a constable may be given to the people, though it is not deemed necessary ^at jj. te thus executed, as intimated in Warner v. Racey, (20 Johns. R. 74.) Any person to whom the constable has become responsible on account of an execution delivered to him for collection, is entitled to commence a suit on the bond or instrument in writing, (in the language of the statute,) executed by him to ensure the faithful discharge of his duties, and previous leave to prosecute is not necessary to be obtained. The motion is denied, with costs.